Name: Commission Regulation (EEC) No 3251/85 of 20 November 1985 amending Regulation (EEC) No 2689/85 on the suspension of the periodical fixing of export refunds for raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/ 14 Official Journal of the European Communities 21 . 11 . 85 COMMISSION REGULATION (EEC) No 3251/85 of 20 November 1985 amending Regulation (EEC) No 2689/85 on the suspension of the periodical fixing of export refunds for raw sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1482/85 (2), and in particular Article 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2689/85 (*) provided for the suspension from 26 September 1985 of the periodical fixing of export refunds for raw sugars falling within subheading 17.01 B of the Common Customs Tariff excluding candy sugar ; whereas the export of sugar with added anti-caking agents or raw sugar in immediate packings not exceeding 5 kilograms net of product is not likely to create difficulties of supply to Community refineries on account of the highly specific characteristics of the product and the relatively small quantity involved ; whereas the said suspension of export refunds for such sugars should therefore be set aside ; Article 1 Article 1 of Regulation (EEC) No 2689/85 is hereby replaced by the following : ' Article1 The periodical fixing of the export refund for raw sugars falling within subheading 17.01 B of the Common Customs Tariff excluding candy sugar, sugar with added anti-caking agents and raw sugar in immediate packings not exceeding 5 kilograms net of product is hereby suspended.' Article 2 This Regulation shall enter into force on 21 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 151 , 10 . 6 . 1985, p. 1 . (3 OJ No L 143, 25 . 6 . 1968 , p. 8 . (4) OJ No L 167, 26 . 6 . 1976, p . 13 . 0 OJ No L 255, 26 . 9 . 1985, p . 12 .